15 So. 3d 934 (2009)
Kevin Earl TAYLOR, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-0783.
District Court of Appeal of Florida, First District.
August 12, 2009.
Kevin Earl Taylor, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, appellant alleges that he was improperly ordered to pay restitution without the trial court's conducting a hearing with appellant present, to determine appellant's ability to pay. We REVERSE and REMAND for the trial court to attach documentation conclusively refuting appellant's claim or for an evidentiary hearing. See Donaldson v. State, 985 So. 2d 63 (Fla. 2d *935 DCA 2008); Durden v. State, 582 So. 2d 1256 (Fla. 1st DCA 1991).
BARFIELD, KAHN, and VAN NORTWICK, JJ., concur.